 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 7

 8        TOMMIE SLACK,

 9                                Plaintiff,                CASE NO. C19-159-RSM

10             v.                                           ORDER DIRECTING DEFENDANT
                                                            TO RESPOND TO MOTION TO
11        MICHAEL WOODBURY, et al.,                         RECONSIDER (DKT. 34).

12                                Defendant.

13             Plaintiff moves the Court to reconsider his motion and objection regarding defense
14   counsel’s availability. Dkt. 34. The motion revolves around plaintiff’s discovery requests, which
15   he now contends he has diligently tried to resolve with defense counsel. Pursuant to Local Rule
16   W. Wash. 7(h) the Court directs defendant to file a response no later than July 10, 2019. Any
17   reply from plaintiff is due on July 16, 2019. Plaintiff suggests discovery in the case is off-course.
18   The parties should thus set forth whether that is so and whether new discovery deadlines should
19   be set.
20             DATED this 26th day of June, 2019.
21

22                                                                 A
                                                           BRIAN A. TSUCHIDA
23                                                         Chief United States Magistrate Judge


     ORDER DIRECTING DEFENDANT TO
     RESPOND TO MOTION TO
     RECONSIDER (DKT. 34). - 1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER DIRECTING DEFENDANT TO
     RESPOND TO MOTION TO
     RECONSIDER (DKT. 34). - 2
